Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2019/0188567 to Yao et al. (hereinafter Yao).
Per claim 1, Yao discloses a method of learning multi-modal data (fig. 2:211 and ¶29…input data can be different types of data such as image data or audio data, hence multi-modal; figs. 1-8 and ¶22…deep neural network (DNN) learns to classify input data to generate classification data, “The compressed or sparse DNN may be implemented for classifying input data to generate classification data in the context of, for example, computer vision, visual recognition, face recognition, face detection, object detection, gesture recognition, voice detection, voice identification, speech recognition, or the like”), the method comprising: 
obtaining first context information representing a characteristic of a first signal (fig. 1:111 and ¶25…initial DNN model, construed as a first signal, is input to DNN pre-training module 101, “DNN pre-training module 101 may receive an initial DNN model 111…”; ¶25…the particular type of technique behind the initial DNN model is construed as first context information as it is a type of machine learning architecture adapted for a particular multi-modal data; ¶25…”Initial DNN model 111 may be any suitable deep neural network such as a deep fully connected neural network, a deep convolutional neural network, a deep recurrent neural network, or the like.”) and second context information representing a characteristic of a second signal (fig. 1:112 and ¶25…the training data set, construed as a second signal, is input to the pre-training module 101, “DNN pre-training module 101 may receive an initial DNN model 111 and a training data set 112”; ¶26…the type of training data set is construed as second context information as it establishes the input data context to be classified, “training data set 112 may include training data for object recognition training (e.g., images having pre-labeled objects), training data for speech recognition training (e.g., voice recordings of known utterances), and so on”) by using a first learning network model (fig. 1:113 and ¶25…Reference DNN Model 113 is generated by the DNN Pre-Training module 101 through obtaining the initial DNN Model 111 and Training Data Set 112, “DNN pre-training module 101 may receive an initial DNN model 111 and a training data set 112”);
obtaining hidden layer information based on the first context information and the second context information by using a second learning network model (figs. 3-8…sparse DNN model 116 obtains hidden layer information from Reference DNN Model 113, where the Reference DNN Model’s hidden layer information is established/obtained from the DNN Pre-training module 101, generated from Initial DNN Model 111and Training Data Set 112, i.e., the first and second context information; figs. 5-8…hidden layers of Reference DNN Model are iteratively pruned and spliced into a sparse DNN model 116, the sparse DNN model obtaining optimized/compressed hidden layer information);
obtaining a correlation value representing a relation degree between the hidden layer information by using the second learning network model (figs. 3 and 6…output classification score (fig. 6:213) of the sparse DNN model 116 is construed as a correlation value that identifies the accuracy between the reference DNN model 113 and the sparse DNN model 116, representing the degree of relation between the outputs produced the hidden layers of the reference DNN model relative to the sparse DNN model); and 
learning the hidden state information in which the correlation value is derived as a maximum value (¶53,60…the sparse DNN model learns the pertinent hidden state information of the reference DNN model and additionally reducing as much overhead in the reference DNN model through pruning and splicing, all the while maximizing the closeness between the output classification scores of the reference DNN model and the sparse DNN model, e.g., accuracy of the sparse DNN model is as close to the reference DNN model as possible).
Claim 6 is substantially similar in spirit and scope to claim 1.  Therefore, the rejection of claim 1 is applied accordingly.  Yao further discloses an apparatus for implementing the method of claim 1 (fig. 9), comprising a memory for storing instructions (fig. 9:903) and one or more processors configured to execution the instructions (fig. 9:901,902).
Per claim 11, Yao discloses a non-transitory computer-readable recording medium (fig. 9:903) having recorded thereon a program for executing the method of claim 1 (fig. 9:101-103, 201, 202…program implementing method) on a computer (fig. 9…computer system).
Allowable Subject Matter
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125